The accused was convicted in the criminal court of Fulton County of operating a lottery known as the "number game."The judgment was rendered by the judge, sitting without a jury. The evidence, including the stipulation entered into by counsel for both parties as to the existence and operation of such a lottery in said county *Page 806 
on the date of the defendant's arrest and as to the manner of its operation, amply authorized the defendant's conviction. The overruling of the certiorari was not error for any reason assigned.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED FEBRUARY 4, 1943.